107 F.3d 924
323 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Soon PARK, Appellant,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Appellee.
No. 95-7186.
United States Court of Appeals, District of Columbia Circuit.
Nov. 4, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed July 6, 1995, be affirmed substantially for the reasons stated in the court's opinion of that date.  The court's finding that appellee did not discriminate against appellant on the basis of race or national original and reprisal is not clearly erroneous, see Fed.R.App.P. 52(a);  Pullman-Standard v. Swint, 456 U.S. 273, 290 (1982), and any error in excluding Exhibits 1 and 21 was harmless.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.